UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1126



In Re:   BEVERLY BYRD; RALPH T. BYRD,

                                                              Debtors.

- - - - - - - - - - - - - - - - -

BEVERLY BYRD; RALPH T. BYRD,

                                              Debtors - Appellants,

           versus


GREGORY P. JOHNSON,

                                                   Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:06-cv-02704-AW; BK-04-35620; BK-01-25006; AP-06-02008)


Submitted:   October 31, 2007           Decided:     November 19, 2007


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Ralph T. Byrd, Laytonsville, Maryland, for Appellants. James M.
Hoffman, John D. Sadler, SHULMAN, ROGERS, GANDAL, PORDY & ECKER,
P.A., Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ralph T. Byrd and Beverly Byrd appeal from the district

court’s order dismissing their appeal from the bankruptcy court for

failure to prosecute.      We vacate the district court’s order and

remand this action to the district court for further proceedings.

           The Byrds timely noted their appeal from the bankruptcy

court’s order granting the motion to compel payment of allowed

administrative expense claims of the former Chapter 7 and Chapter

11 trustees and counsel for the former trustees.             When the Byrds

failed to file their statement of issues and designation of the

record   within   the   time   allowed    by   Bankruptcy   Rule   8006,   the

district court ordered them to show cause why the appeal should not

be dismissed.     Also in that order, the court stated that the notice

sent to the parties by the clerk’s office, which directed the

Byrds’ brief to be filed within fifteen days, should be disregarded

and that a briefing schedule would be set if the case continued.

           After considering the Byrds’ response to the show cause

order, the district court allowed the case to continue and ordered

that the previous order directing the Byrds to show cause be

discharged.     No new briefing schedule was issued.

           After a month passed and the Byrds failed to file an

appeal brief, the district court issued a second order for them to

show   cause   why   sanctions   should    not   be   imposed.     The   Byrds

responded, stating that they had not filed their brief because they


                                   - 2 -
were waiting for the court to issue a new briefing schedule, as

stated in the first show cause order.

           The district court found, in light of the facts that the

first   show   cause   order   was   “discharged”   and   that   this   event

occurred more than a month prior to the district court’s issuance

of the second show cause order for failure to file an appeal brief

within fifteen days of the docketing of the appeal, that the Byrds

failed to show good cause for their failure to file a brief.             The

court concluded that the failure to prosecute was negligent and

that further delay would result in prejudice to the other parties

and to the orderly and expeditious administration of the affairs of

the bankruptcy court.      The court therefore dismissed the Byrds’

appeal.

           Bankruptcy Rule 8009(a)(1) provides that the appellant

must serve and file a brief within fifteen days after entry of the

appeal on the docket. To determine whether to dismiss a bankruptcy

appeal for failure to timely file the designation of the record,

the statement of issues, or appeal brief, the district court must

exercise its discretion under Bankruptcy Rule 8001(a).            See In re

SPR Corp., 45 F.3d 70, 74 (4th Cir. 1995).                In applying Rule

8001(a), the district court must consider the four factors outlined

in In re Serra Builders, Inc., 970 F.2d 1309 (4th Cir. 1992).

Specifically, the court must:        “(1) make a finding of bad faith or

negligence; (2) give the appellant notice and an opportunity to


                                     - 3 -
explain the delay; (3) consider whether the delay had any possible

prejudicial effect on the other parties; and (4) indicate that it

considered the impact of the sanction and available alternatives,”

keeping in mind that dismissal is a “harsh sanction which a

district court must not impose lightly.”                Id. at 1311.    Proper

application of the Serra Builders test requires the court to

consider and balance all relevant factors.

              In this case, the Byrds admittedly did not file their

appeal brief within the time required by Rule 8009(a)(1).                    Upon

considering the first three factors, the district court dismissed

the appeal for failure to prosecute.          The district court’s failure

to exercise its discretion and consider alternative sanctions for

the Byrds’ failure to make these non-jurisdictional filings, as

required by Serra Builders, 970 F.2d at 1311, and SPR Corp., 45

F.3d at 74, requires a remand.        See James v. Jacobson, 6 F.3d 233,

239 (4th Cir. 1993).

              Accordingly we vacate the district court order dismissing

the Byrds’ appeal and remand this case to the district court for

application of Bankruptcy Rule 8001(a), as explained in Serra

Builders and SPR Corp.. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in    the

materials     before   the   court   and     argument    would   not   aid    the

decisional process.

                                                         VACATED AND REMANDED


                                     - 4 -